United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 97-3765WM
                                  _____________

Donny Rex Easley,                        *
                                         *
                    Appellant,           * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
United States of America,                *       [UNPUBLISHED]
                                         *
                    Appellee.            *
                                   _____________

                            Submitted: June 19, 1998
                                Filed: July 7, 1998
                                 _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

      Donny Rex Easley appeals the district court's denial of Easley's 28 U.S.C. §
2255 motion. The district court determined Easley's motion was a second section 2255
motion filed without the permission of this court and granted a certificate of
appealability on this determination.

       Before he filed the motion that is the subject of this appeal, Easley sought a
reduction in his sentence under 18 U.S.C. § 3582(c)(2) (1994). After the district court
granted this motion and resentenced Easley to the mandatory minimum term of
imprisonment, Easley filed what he styled as a motion under Federal Rule of Civil
Procedure 59. In this motion, Easley asked the court to revisit his sentence, asserting
the mandatory sentencing statute was unconstitutional. The district court denied the
motion.

       We believe Easley's Rule 59 motion was properly construed as a section 2255
motion, and his present motion was properly denied as a second section 2255 motion
filed without the permission of this court. See 28 U.S.C. § 2255 (1994); cf. Bannister
v. Armontrout, 4 F.3d 1434, 1445-56 (8th Cir. 1993) (§ 2254 petitioner's Rule 59(e)
motion raising due process challenge properly construed as second § 2254 petition),
cert. denied, 513 U.S. 960 (1994). Even assuming Easley's Rule 59 motion was not a
section 2255 motion, his challenge to the mandatory minimum sentence is foreclosed
by this court's decision in United States v. Smith, 961 F.2d 1389, 1390 (8th Cir. 1992).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-